Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6, 8, 9, 11-16, and 18-23 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection, particularly the application of the Sun reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-6, 8, 9, 11-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Helder et al (US Pub. Pat. 9,424,172), hereafter, “Helder,” in view of Golde et al (US Pub. No. 2016/0283348), hereafter, “Golde,” and Sun et al (US Pat. 8,001,422), hereafter, “Sun.”

As to claim 1, Helder discloses a computer-implemented method comprising:
sampling traffic data between a client device and a first web server operating a current version of a web service, the traffic data comprising requests from the client device and corresponding responses from the first web server (Fig. 2, labels 202, 208, column 6, lines 62-65, and column 7, lines 19-29; “old version of the service” reading on “a first web server”);
encoding the sampled traffic data (Fig. 2, label 206 and column 7, lines 3-18; “modified request” reading on encoded sampled traffic);
relaying the encoded sampled traffic data to a second web server, operating an updated version of the web service (Fig. 2, labels 206, 210, column 7, lines 3-18)
comparing the responses from the first web server with responses from the second web server based on the requests from the client device in the encoded sampled traffic data (Fig. 2, label 212 and column 36-44), and
based on the comparing, storing differences between the responses from the first web server and the responses from the second web server (Fig. 2, label 216 and column 54-60).
However, Helder does not explicitly disclose the current version of the web service is in a production environment,
and the updated version of the web service is in a pre-production environment.
 in a production environment (Fig. 3, label 304) with responses from the second web server operating an updated version of the web service in a pre- environment production (Fig. 3, label 308 and [0013]; particularly, “In some examples, some types of client requests are processed by multiple shadow engines representing different pre-production test versions for an application service.” i.e. a shadow engine is a pre-production test version), based on requests from a client device in encoded sampled traffic (Fig. 3, label 310 and [0042]; particularly, “For example, identifying the difference can include comparing the live response and the test response.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Helder and Golde in order to provide a system that provides a means to proactively stress test pre-production environments so that they may be ready to go into production (Golde, [0011]).
However, the teachings of Helder and Golde does not disclose the sampling of traffic data based on a filter configured to filter corresponding responses of interest.
But, Sun disclose sampling traffic data between a client device and a first web server operating a current version of a web service, the traffic data comprising requests from the client device and corresponding responses from the first web server (Abstract and Fig. 1, server of the production service reading “a first web server operating a current version of a web service,” and label 102 reading on “a client device”), the sampling of traffic data based on a filter configured to filter corresponding responses of interest (column 6, line 1-18, particularly, “In some embodiments, certain types of requests may be forwarded more or less frequently, as discussed elsewhere herein.”).



As to claims 11 and 20, they are rejected by a similar rationale to that set forth in claim 1’s rejection.
  
As to claims 2 and 12, the teachings of Helder, Golde, and Sun as combined for the same reasons set forth in claim 1’s rejection further disclose decoding the encoded sampled traffic data; dynamically transforming the responses from the first web server from the decoded sampled traffic data to a format compatible with the responses from the second web server, and comparing the transformed responses from the first web server with the responses from the second web server (Helder, column 7, lines 30-60).

As to claims 3 and 13, the teachings of Helder, Golde, and Sun as combined for the same reasons set forth in claim 1’s rejection further disclose encoding a first response from the first web server in a header of a corresponding first request from the client device (Helder, column 7, lines 3-29).
  
As to claims 4 and 14, the teachings of Helder, Golde, and Sun as combined for the same reasons set forth in claim 1’s rejection further disclose extracting the first response encoded in the header of the corresponding first request; forwarding the first request to the second web server; receiving a second response from the second web server in response to the first request; and comparing the first response with the second response (Helder, column 7, lines 3-29).

As to claims 5 and 15, the teachings of Helder, Golde, and Sun as combined for the same reasons set forth in claim 1’s rejection further disclose sampling the responses from the second web server; and comparing the sampled responses from the second web server with corresponding responses from the first web server (Helder, column 7, lines 30-60).

As to claims 6 and 16, the teachings of Helder, Golde, and Sun as combined for the same reasons set forth in claim 1’s rejection further disclose detecting the differences between the responses from the first web server and the responses the second web server, and in response to detecting the differences, automatically sending an alert based on the differences (Helder, column 7, line 61-column 8, line 12).

As to claims 8 and 18 the teachings of Helder, Golde, and Sun as combined for the same reasons set forth in claim 1’s rejection further disclose selecting a subset of the requests from the client device; and selecting a subset of the responses from the first web server corresponding to the subset of the requests from the client device (Sun, column 6, line 1-18, particularly, “In some embodiments, certain types of requests may be forwarded more or less frequently, as discussed elsewhere herein.”).

As to claims 9 and 19, the teachings of Helder, Golde, and Sun as combined for the same reasons set forth in claim 1’s rejection disclose determining an error rate based on the differences between the responses from the first web server and the responses from the second web server; determining that the error rate exceeds an error threshold; and in response to determining that the error rate exceeds the error threshold, disconnecting the first web server from the second web server (Golde, [0050]; particularly, “The anomaly detection component 

As to claim 21 and 22, the teachings of Helder, Golde, and Sun as combined for the same reasons set forth in claim 1’s rejection disclose simultaneously relaying the encoded sampled traffic data to a third web server operating another updated version of the web service in the pre-production environment (Golde, [0013], particularly, “In some examples, some types of client requests are processed by multiple shadow engines representing different pre-production test versions for an application service.”); comparing the responses from the first web server with responses from the third web server based on the requests from the client device in the encoded sampled traffic data; and based on the comparing, storing differences between the responses from the first web server and the responses from the third web server (Golde, Fig. 3, label 310 and [0042]).

As to claim 23, the teachings of Helder, Golde, and Sun as combined for the same reasons set forth in claim 1’s rejection disclose sending an alert based on the stored differences (Sun, Fig. 3, labels 324 and 326).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452